A petition for rehearing having been filed in this cause and duly considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that this cause be remanded with instruction to eliminate paragraph (g) from the decree appealed from. It is further ordered by the Court that the petition for rehearing be and the same is hereby denied.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.